NO. 12-01-00044-CV

      IN THE COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT

      TYLER, TEXAS


JAMES W. THOMPSON,     §     APPEAL FROM THE 173RD
APPELLANT


V.    §     JUDICIAL DISTRICT COURT OF

CARMEN KAY WARE, INDIVIDUALLY
AND AS ATTORNEY IN FACT FOR CARMEN
THOMPSON, M.E. GOODMAN, III.,     §     HENDERSON COUNTY, TEXAS
PEYTON L. GOODMAN ADAMS AND
DAVID MONK,
APPELLEES



      PER CURIAM
      This appeal is being dismissed for want of prosecution.  Tex. R.
App. P. 42.3(b).  Appellant perfected his appeal on February 7, 2001.
Thereafter, the record was filed on May 2, 2001, making Appellant’s
brief due on or before June 1, 2001.  When Appellant failed to file
his brief within the required time, this Court notified him on June
15, 2001 that the brief was past due, and it warned that if no
response explaining the delay was received by June 25, 2001, the
appeal would be dismissed for want of prosecution under Tex. R. App.
P.  42.3(c) and Tex. R. App. P. 38.8(a)(1).
      As of July 3, 2001, Appellant has neither tendered his brief nor
otherwise responded to this Court’s notice.  Accordingly, Appellant’s
appeal is dismissed for want of prosecution pursuant to Tex. R. App.
P. 38.8(a)(1) and 42.3.(b).

Opinion delivered July 11, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

      DO NOT PUBLISH